Citation Nr: 1448096	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hydrocephalus, status post ventriculoperitoneal shunt placement.

2.  Entitlement to an increased rating for anxiety disorder with panic attacks and partial complex seizure disorder, currently evaluated at 50 percent. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected anxiety disorder.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted an increased rating to 50 percent for the Veteran's anxiety disorder and denied service connection for hydrocephalus.

The Veteran originally asserted, and the RO adjudicated, the hydrocephalus claim under the theory of secondary service connection.  However, as will be discussed below, the record points to direct service connection as the more viable avenue.  As such, the claim has been recharacterized as stated on the title page, and the Board's analysis will not address the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (holding that separate theories of direct service connection and secondary service connection in support of a claim for benefits for a particular disability are not separate claims for the disability).

While the RO has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due, in part, to symptoms of his service-connected anxiety disorder, the Board may infer a claim for a TDIU due exclusively to the service-connected anxiety disorder, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent the Veteran wishes to pursue a claim for TDIU based on more than just the service-connected anxiety disorder, the Veteran is invited to file such a claim at his local RO.

In September 2014, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ), a transcript of which has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for anxiety disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hydrocephalus, status post ventriculoperitoneal shunt placement, is etiologically related to the Veteran's active military service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for hydrocephalus, status post ventriculoperitoneal shunt placement, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for hydrocephalus is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In the present case, the Veteran has a current diagnosis of hydrocephalus, status post ventriculoperitoneal shunt placement, as evidenced by both private treatment records and VA treatment records.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

The Veteran's service treatment records are silent for any treatment or diagnosis of hydrocephalus.  However, service treatment records do show that the Veteran was involved in a near drowning incident during aviator training in June 1984.  Thereafter, in September 1984, the Veteran began experiencing "attacks," wherein he could not breathe or talk.  The Veteran underwent a battery of tests to determine the etiology of his "attacks."  During these tests, in August 1985, an EEG was noted as mildly abnormal because of a brief isolated focal abnormality suggesting right frontotemporal dysfunction.  The Veteran was diagnosed with panic disorder and placed on the temporary disability retired list (TDRL).  In October 1986, neuropsychological testing showed "clear evidence of mild right posterior cortical damage."  During a TDRL follow-up evaluation in December 1987, the Veteran was diagnosed with atypical seizure disorder originating from right posterior cortical focus causing panic-attack symptoms.    

The Board thus finds that the Veteran also has an in-service incident or injury.  As such, this case turns on whether the Veteran's in-service injury is etiologically related to the Veteran's currently diagnosed hydrocephalus, status post ventriculoperitoneal shunt placement.  The Board notes that there are competing competent medical opinions of record regarding whether the Veteran's hydrocephalus is related to his active military service.

The Veteran was afforded a VA brain and spinal cord examination in September 2007.  The examiner noted that he did not review the claims file, however he did review copies of limited service medical records and private medical records brought by the Veteran.  After examining the Veteran, the examiner concluded that there was no evidence that the Veteran's hydrocephalus existed during service because of normal cranial imaging documented in the Veteran's medical records during service years.  

In contrast, an August 2008 private opinion by the Veteran's treating physician relates hydrocephalus to the Veteran's active service based on the abnormal EEG showing slow wave focus in the temporal area.  The physician concluded that the Veteran's hydrocephalus had its onset during active service.  The physician based his opinion on the Veteran's oral history, a review of the Veteran's service treatment records, and the Veteran's current medical records.  

The Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's hydrocephalus is related to service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for hydrocephalus, status post ventriculoperitoneal shunt placement, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hydrocephalus, status post ventriculoperitoneal shunt placement, is granted.


REMAND

The Veteran contends that his anxiety disorder is more severe than reflected by his current disability rating.  And, as noted in the Introduction, a claim for TDIU due exclusively to the service-connected anxiety disorder has been inferred from a review of the record evidence.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits. 

With respect to the Veteran's increased rating claim, the Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected anxiety disorder in September 2007, over seven years ago.  The Board further notes that the Veteran indicated at the September 2014 Travel Board Hearing that the symptoms of his anxiety disorder had worsened in recent years.  For example, the Veteran reported only five panic attacks per day during the September 2007 VA examination, but at the September 2014 hearing, he reported having as many as 15 panic attacks per day.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

With respect to the Veteran's inferred TDIU claim due to his service-connected anxiety disorder, the Veteran testified at the Travel Board Hearing that he had recently lost his job due to lay-offs.  The Veteran indicated that has not been able to find subsequent employment, which he believes is due to the symptoms of his anxiety disorder, for which his previous employer provided special accommodations.  Additionally, the September 2007 VA examiner also noted that the Veteran received special accommodations at his job and that he had moderate occupational impairment due to his service-connected anxiety disorder.  These findings suggest that the Veteran may be unemployable as a result of his service-connected anxiety-disorder.  The Board thus finds that the Veteran has reasonably raised a claim for total disability rating for compensation based on unemployability due to his service-connected anxiety-disorder.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Further, the claim for a TDIU due exclusively to the service-connected anxiety disorder is considered to be inextricably intertwined with the claim for an increased rating for anxiety disorder, as the evidence received in connection with the anxiety disorder claim could materially affect the outcome of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This is particularly relevant here because the Veteran does not currently meet the scheduler requirements for TDIU rating under 38 C.F.R. § 4.16(a).  As such, the appropriate remedy where an unadjudicated and pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris, supra.

Lastly, as this matter is being remanded for additional development and because the most recent medical records associated with the claims file are from 2008, the AOJ should obtain any relevant, unassociated VA or private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment the Veteran received for his anxiety disorder.  The RO should secure any necessary authorizations.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3. After any unassociated evidence is obtained and associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current level of severity of his service-connected anxiety disorder.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.

The examiner is requested to: (a) determine all of the symptoms associated with the Veteran's service-connected anxiety disorder and to comment on their frequency, duration, and severity; and (b) specifically identify the degree of social and occupational impairment caused by his psychiatric disorder.  A current Global Assessment of Functioning (GAF) scale score must be provided.  Also, the examiner should comment on the functional impairment caused solely by the symptoms of the Veteran's service-connected anxiety disorder.

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After accomplishing the above, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue of entitlement to an increased rating for anxiety disorder should be re-adjudicated.  Following that, adjudicate a claim for TDIU due exclusively to the service-connected anxiety disorder.  This adjudication should take into consideration whether the requirements for referral to the Director of Compensation and Pension have been invoked under 38 C.F.R. § 4.16(b).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


